Citation Nr: 0715452	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  04-19 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Entitlement to service connection for hypertension, to 
include as due to Agent Orange exposure and secondary to 
diabetes mellitus type II and coronary artery disease.

2. Prior to August 5, 2003, entitlement to an evaluation in 
excess of 10 percent for coronary artery disease, status-post 
myocardial infarction and coronary artery bypass graft 
associated with diabetes mellitus type II.

3. From August 5, 2003, entitlement to an increased 
evaluation in excess of 60 percent for coronary artery 
disease, status-post myocardial infarction and coronary 
artery bypass graft associated with diabetes mellitus type 
II.

3. Evaluation of peripheral vascular disease, left lower 
extremity, associated with diabetes mellitus type II, 
currently rated as 20 percent disabling. 

4.  Evaluation of diabetes mellitus associated with herbicide 
exposure, currently rated as 20 percent disabling.

REPRESENTATION

Veteran represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel


INTRODUCTION

The veteran had active service from November 1966 to November 
1968. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The issue of service connection for hypertension, to include 
as due to Agent Orange exposure and secondary to diabetes 
mellitus type II and coronary artery disease, is
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1. Prior to August 5, 2003, coronary artery disease, status-
post myocardial infarction and coronary artery bypass graft 
associated with diabetes mellitus type II,
was manifest by an estimated METs level of 8.

2. From August 5, 2003, coronary artery disease, status-post 
myocardial infarction and coronary artery bypass graft 
associated with diabetes mellitus type II, is manifest by 
left ventricular injection fraction between 48 and 61 
percent. 

3. Peripheral vascular disease, left lower extremity, 
associated with diabetes mellitus type II is manifest by 
claudication and achiness after walking 75 feet and an 
ankle/brachial index of .88. 

4. Diabetes mellitus requires insulin, oral hypoglycemic 
agents, and a restricted diet, but does not require 
regulation of activities. 


CONCLUSIONS OF LAW

1. Prior to August 5, 2003, the criteria for an evaluation in 
excess of 10 percent for coronary artery disease, status-post 
myocardial infarction and coronary artery bypass graft 
associated with diabetes mellitus type II, have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.3, 4.7, 4.104; Diagnostic Code 7017 (2003).

2. After August 5, 2003, the criteria for an evaluation in 
excess of 60 percent for coronary artery disease, status-post 
myocardial infarction and coronary artery bypass graft 
associated with diabetes mellitus type II, have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.3, 4.7, 4.104a; Diagnostic Code 7017 (2006).

3. The criteria for an evaluation in excess of 20 percent for 
peripheral vascular disease, left lower extremity, associated 
with diabetes mellitus type II, have not been met. 38 
U.S.C.A. §§ 1155, 5102, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.104, Part 4, Diagnostic Code 7114 (2006).  

4. The criteria for a rating in excess of 20 percent for 
diabetes mellitus have not been met. 38 U.S.C.A. §§ 1155, 
5102, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.10, 
4.119 and Diagnostic Code 7913 (2006). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of 
original jurisdiction (AOJ) decision, the claimant must be 
provided notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  This notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In the instant case, the veteran received notification after 
the initial unfavorable agency decisions.  The RO provided 
the veteran notice to his claim in September 2003, November 
2003, and February 2005 letters which informed him that he 
could provide evidence or location of such and requested that 
he provide any evidence in his possession.  The notice 
letters specifically notified the veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency.  He was advised that it was his 
responsibility to either send records pertinent to his claim, 
or to provide a properly executed release so that VA could 
request the records for him.  The veteran was also asked to 
advise VA if there were any other information or evidence he 
considered relevant to this claim so that VA could help by 
getting that evidence.  It is the Board's conclusion that the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to the VA notices.  The duty to notify the veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim, and notice of the type of evidence 
necessary to establish an effective date or disability rating 
in a March 2006 letter. 

Though the veteran was not provided with full notice per 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) prior to the 
initial unfavorable agency decision, any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  The 
veteran had ample opportunity to respond, supplement the 
record, and participate in the adjudicatory process after the 
notice was given.  See Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).

In the present claim, there are VA examinations and private 
treatment records associated with the claims file.  It does 
not appear that there are any other additional records that 
are necessary to obtain before proceeding to a decision in 
this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Analysis

In the present claim, the veteran seeks an increased rating 
for coronary artery disease, status-post myocardial 
infarction and coronary artery bypass graft associated with 
diabetes mellitus type II; peripheral vascular disease, left 
lower extremity, associated with diabetes mellitus type II; 
and diabetes mellitus associated with herbicide exposure.

The veteran was granted service connection for the 
aforementioned conditions in a November 2002 rating decision.  
In an April 2004 rating decision, the effective date for 
these conditions was amended from July 9, 2001 to May 8, 
2001.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. In a 
claim for a greater original rating after an initial award of 
service connection, all of the evidence submitted in support 
of the veteran's claim is to be considered. In initial rating 
cases, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
'staged' ratings. See Fenderson v. West, 12 Vet. App. 119 
(1999); 38 C.F.R. § 4.2.  In the present appeal, the veteran 
has not claimed nor does the evidence reflect an actual 
change in disability for the diabetes mellitus or peripheral 
vascular disease during the appeals process, therefore, a 
staged rating will not be assigned.

The RO has assigned a staged rating for the coronary artery 
disease.  Clearly a staged rating may be assigned when 
appropriate.  Regulations establish that different examiners, 
at different times, will not describe the same disability in 
the same language.  It is the responsibility of the rating 
specialist to interpret reports of examination in light of 
the whole recorded history.  When any change in evaluation is 
to be made the rating agency should assure itself that there 
has been an actual change in the condition, for better or 
worse, and not merely a difference in thoroughness of the 
examination.  See 38 C.F.R. §§ 4.2, 4.13.

The Board has been presented with medical reports and the 
veteran's own statements.  Throughout the appeal period, the 
veteran has asserted that his service-connected disabilities 
were worse, and the medical evidence shows a difference in 
disability based on METs and left ventricular ejection 
fraction scores .  This is evidence that must be considered.  
In this case, the Board concludes that during the course of 
the appeal there has been an actual change in the degree of 
disability rather than a difference in skill of the 
individual examiners.  The Board agrees that a staged rating 
is warranted with respect to the claim for coronary artery 
disease. 
 
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

Coronary artery disease, status-post myocardial infarction 
and coronary artery bypass graft associated, with diabetes 
mellitus type II

The veteran seeks an increased rating for coronary artery 
disease, status-post myocardial infarction and coronary 
artery bypass graft, associated with diabetes mellitus type 
II.  The RO assigned a 10 percent rating, effective May 8, 
2001, and a 60 percent rating from August 5, 2003 under 38 
C.F.R. § 4.104, Diagnostic Code (DC) 7017 (2006).  Under DC 
7017, a 10 percent evaluation requires a workload of greater 
than 7 metabolic equivalents (METs) but not greater than 10 
METs resulting in dyspnea, fatigue, angina, dizziness, or 
syncope; or, continuous medication. A higher 30 percent 
evaluation requires a workload of greater than 5 METs but not 
greater than 7 METs resulting in dyspnea, fatigue, angina, 
dizziness, or syncope; or, there is evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray. An even higher 60 percent 
evaluation is warranted when there is more than one episode 
of acute congestive heart failure in the past year; or where 
a workload of greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or where there is left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent. The maximum 100 
percent evaluation requires chronic congestive heart failure, 
or; where a workload of 3 METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope; or where there is 
left ventricular dysfunction with an ejection fraction of 
less than 30 percent. 38 C.F.R. § 4.104, DC's 7005 and 7017.   

Prior to August 5, 2003

Private 1997 treatment records from Dr. N showed that the 
veteran had a coronary artery bypass in 1997.  

An August 2002 VA examination showed that the veteran had a 
diagnosis of coronary artery disease in 1997 for which 
diabetes was the cause.  The examiner reported that the 
veteran had not had chest pain since his coronary artery 
bypass graft in April 1997.  The examiner noted that the 
veteran was not a candidate for walking on the treadmills due 
to his claudication symptoms which occurred after walking 
about one block, so it was not possible to evaluate what his 
MET level in relation to his heart would be.  In view of the 
fact that he has not had any chest pain since having his 
coronary artery bypass graft, the examiner opined that the 
METs level would likely be 8 or so.  The examiner also stated 
that the coronary artery disease was not limiting the veteran 
at this time. 

A July 2003 hospital admission record from Albany General 
Hospital showed that the veteran was admitted for chest pain.  
The record indicates that the veteran had five days of 
gastroesophageal reflux pain; EKG and labs were normal and 
the veteran was asymptomatic.  The discharge diagnosis was 
chest pain, gastroesophageal reflux disease versus cardiac, 
myocardial infarction ruled out. 
 
The Board must determine if a rating in excess of 10 percent 
is warranted prior to August 4, 2003.  A higher 30 percent 
evaluation requires evidence of a workload of greater than 5 
METs but not greater than 7 METs resulting in dyspnea, 
fatigue, angina, dizziness, or syncope; or, there is evidence 
of cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  In the present appeal, there is no 
evidence of any of these symptoms prior to August 4, 2003.  
The August 2002 VA examiner stated that the veteran's METs 
level was estimated at 8, and noted that an exact number was 
not possible due to the fact that the veteran was unable to 
undergo treadmill testing; there is no evidence that his METs 
were between 5 and 7.  Additionally, there is no evidence of 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray; rather, the July 2003 hospital 
admission record from Albany General Hospital reflects that 
the veteran's EKG and labs were normal.  Thus, as there is no 
evidence of any of the symptoms required for the higher 30 
percent evaluation in this period, a higher rating prior to 
August 4, 2003 is not warranted.

From August 5, 2003

A September 2003 VA treatment record indicates that the 
veteran came to get the results of his myocardial perfusion 
tests.  VA treatment records show that the veteran had a 
procedure done on August 5, 2003.  There is no other evidence 
of any other tests preformed in this time frame.  Without 
further evidence to contrary, the Board assumes that the 
testing performed on August 5, 2003 was the myocardial 
perfusion which was interpreted on September 2003. 

The September 2003 record shows that the veteran denied 
increased shortness of breath or chest pain.  It was noted 
that a myocardial perfusion scan showed no distinct infarct 
or ischemia; the appearance of a relative perfusion defect in 
the inferior wall likely due to extracardiac activity and 
nearby gut.  The computer estimation of left ventricular 
ejection fraction was 48%.  The record also showed a recent 
hospitalization for chest pain, not cardiac but probably 
GERD.  

An October 2003 VA examination, the examiner noted that the 
veteran had coronary artery disease and a bypass graft.  The 
examiner also noted that the veteran's recent nuclear 
medicine test with stress showing no ischemia and noted that 
he was not experiencing any cardiac symptoms.  The diagnosis 
was coronary artery disease.  The veteran was also not having 
any symptoms and there was no evidence that it has 
progressed.  

2004 and 2005 VA treatment record show that the veteran 
denied chest pain, increased shortness of breath, or syncopal 
episodes. 

At a January 2006 VA examination, the examiner noted a 
coronary bypass graft ten to fifteen years ago, and no 
current problems with chest pain or procedures.  The January 
2006 myocardial perfusion scan showed at least mildly 
abnormal myocardial perfusion scan with pharmacological 
stress. There was evidence of nontransmural infarction of the 
basilar through mid-portions of the ischemia in the mid to 
apical portions of the inferior wall.  The left ventricular 
volumes are at the upper range of normal with normal ejection 
fraction at 61%.  There are segmental wall abnormalities 
involving the septum and inferior wall segments due to prior 
bypass surgery and previous infarction.  The diagnosis was 
coronary artery disease post bypass, post myocardial 
infection, ejection fraction of 61%.  The myocardial 
perfusion scan of January 2006 showed normal hemodynamic 
response to intravenous adenosine, no diagnostic chest pain 
during the infusion, no significant arrhythmias, baseline 
normal EKG with no diagnostic ischemic changes seen during 
infusion.  
 
The Board must determine if a rating in excess of 60% is 
warranted from August 5, 2003.  A higher 100 percent 
evaluation requires evidence of chronic congestive heart 
failure, or; where a workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or syncope; or where 
there is left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  A review of the evidence 
shows that the veteran does not have any of these symptoms.  
There is no evidence that the left ventricular ejection 
fraction is less than 30 percent or that there is chronic 
congestive heart failure.  From August 2003 to January 2006, 
the veteran's left ventricular ejection fraction has been 
from 48 percent to 61 percent, the veteran denied chest pain, 
and there was a mildly abnormal myocardial perfusion scan 
with pharmacological stress.  Thus, a higher 60 percent 
rating from August 5, 2003 is not warranted as there is no 
evidence of the required symptoms.

The Board has carefully reviewed the record and has concluded 
that a preponderance of the evidence is against a higher 
rating for coronary artery disease, status-post myocardial 
infarction and coronary artery bypass graft, associated with 
diabetes mellitus type II.  The doctrine of reasonable doubt 
has been considered but as the preponderance of the evidence 
is against the claim, this doctrine is not applicable.  
38 U.S.C.A. § 5107(b).

Peripheral vascular disease, left lower extremity, associated 
with diabetes mellitus type II

The veteran seeks an increased rating for peripheral vascular 
disease, left lower extremity, associated with diabetes 
mellitus type II.  The veteran has been assigned a 20 percent 
rating effective May 8, 2001 under DC 7114.  Under DC 7114 
for arteriosclerosis obliterans, claudication on walking more 
than 100 yards, and; diminished peripheral pulses or 
ankle/brachial index of 0.9 or less warrant a 20 percent 
rating. Claudication on walking between 25 and 100 yards on a 
level grade at 2 miles per hour, and; trophic changes (thin 
skin, absence of hair, dystrophic nails) or ankle/brachial 
index of 0.7 or less warrant a 40 percent rating.  38 C.F.R.    
§ 4.104, Diagnostic Code 7114 (2006).

1997 and 1998 VA treatment record shows pain in the veteran's 
left leg.

At an August 2002 VA examination, the veteran was diagnosed 
with peripheral vascular disease contributed to by diabetes; 
the examiner noted claudication symptoms in the left leg 
after walking one block.  The examiner stated that the 
veteran had normal ankle/brachial index's (ABI's) with no 
reduction after treadmill exercise.  

At a September 2003 VA examination, the veteran complained of 
left buttock pain radiating down the left lower extremity 
with walking.  The examiner found no objective foot symptoms.  
ABI was .89 with a mild reduction at rest.  

At an October 2003 VA examination, the examiner reported 
normal ABI's on vascular testing no reduction in ABI's 
following exercise.  
At a January 2006 VA examination, the examiner noted the 
diagnosis of claudication ten to fifteen years ago in the 
left leg only.  The examiner reported that the veteran could 
walk about seventy five to one hundred feet before 
experiencing achiness in the leg.  There was no skin 
breakdown.  Upon examination, the femoral, popliteal, and 
pedal pulses were palpable bilaterally and left foot ABI was 
.88.  Following treadmill exercise, there was no significant 
reduction of ABI noted.  The impression was a normal lower 
extremity arterial exam.  The diagnosis was claudication.    

A review of the evidence shows that a higher 40 percent 
rating is not warranted.  Under DC 7115, a 40 percent 
evaluation requires evidence of claudication on walking 
between 25 and 100 yards on a level grade at 2 miles per 
hour, and; trophic changes (thin skin, absence of hair, 
dystrophic nails) or ankle/brachial index of 0.7. In the 
present claim, there is no evidence of trophic changes; the 
January 2006 VA examiner specifically found no skin break 
down.  Additionally, the veteran's ABI, from 2002 to 2006, 
have either been normal, at .89, or .88.  Though the left leg 
ABI has fluctuated during the appeals period, there is no 
evidence of an ABI of .7.  Finally, though the VA examiners 
did not specify in yards the distance the veteran is able to 
ambulate, the January 2006 VA examiner stated that the 
veteran could walk seventy-five to one hundred feet, which is 
approximately twenty-five yards, before experiencing achiness 
in the leg.  However, though the veteran experiences achiness 
after twenty-five yards, the rating code requires both 
claudication on walking and either an ABI of .7 or trophic 
changes.  As there is no evidence of an ABI of .7 or trophic 
changes, a higher rating is not warranted.  

The Board has carefully reviewed the record and has concluded 
that a preponderance of the evidence is against a higher 
rating for peripheral vascular disease, left lower extremity, 
associated with diabetes mellitus type II.  The doctrine of 
reasonable doubt has been considered but as the preponderance 
of the evidence is against the claim, this doctrine is not 
applicable.  38 U.S.C.A. § 5107(b).



  
Diabetes mellitus associated with herbicide exposure

The veteran seeks an increased rating for diabetes mellitus 
associated with herbicide exposure.  The veteran has been 
assigned a 20 percent rating effective May 8, 2001 under DC 
7913.  38 C.F.R. § 4.119, DC 7913.  DC 7913, which rates 
diabetes, provides a 20 percent rating for diabetes requiring 
insulin and a restricted diet, or an oral hypoglycemic agent 
and a restricted diet.  A 40 percent rating is assigned when 
insulin, a restricted diet, and regulation of activities are 
required.  38 C.F.R. § 4.119. Noncompensable complications 
are considered part of the diabetic process under Code 7913.  
See Note 1 to Code 7913.

At an August 2002 VA examination, the examiner noted that the 
veteran was diagnosed with diabetes type II in 1992.  The 
examiner noted that the veteran used insulin twice a day; 
there was no evidence of hypoglycemia requiring 
hospitalization, no DKA, no progressive loss of weight, and 
no particular limitation of diet or restriction of activity.  
The diagnosis was diabetes type II.  

At an October 2003 VA examination, the examiner noted that 
the veteran was on a combination of insulin and oral 
hypoglycemic agents, and diet modification.  He used insulin 
once a day as well as Glucophage and glipizide.  There was no 
diabetic ketoacidosis, no hypoglycemic requiring 
hospitalization, and no progressive weight loss or strength.  
Dietary modifications included decreasing sugar and 
carbohydrate intake.  The diagnosis was diabetes type II 
requiring the combination of insulin once a day, two oral 
hypoglycemic agents, and some dietary modification.

2004 VA treatment records show that the veteran was supposed 
to watch his fat and cholesterol, and increase his activity 
level as tolerated.
 
2005 VA treatment records show that diabetes mellitus was not 
under control.

At a January 2006 VA examination, the examiner indicated that 
the veteran checks his blood sugars four times a day, has 
never been hospitalized for high or low blood sugars, and has 
not had diabetic retinopathy.  The examiner reported that the 
veteran used one insulin injection a day.  
A review of the evidence shows that a higher 40 percent 
rating is not warranted as there is no evidence of a 
regulation of activities.  Regulation of activities has been 
defined as 'prescribed or advised to avoid strenuous 
occupational and recreational activities.'  See 61 Fed. Reg. 
20, 440, 20, 446 (May 7, 1996).  The August 2002, October 
2003, and January 2006 VA examiners have all indicated that 
the veteran takes oral medications and insulin to control his 
diabetes mellitus, in addition to following a restricted 
diet.  However, none of these examiners noted any restriction 
or regulation of activities.  Additionally, a 2004 VA 
treatment record indicate that the veteran was to increase 
his activity level as tolerated.  Finally, the Board notes 
that the veteran has reported on several occasions that he is 
employed as an industrial painter.  Therefore, as there is no 
evidence that diabetes mellitus requires the veteran to 
regulate his activities, a rating in excess of 20 percent 
disabling is not warranted.

The Board has carefully reviewed the record and has concluded 
that a preponderance of the evidence is against a higher 
rating for diabetes mellitus associated with herbicide 
exposure.  The doctrine of reasonable doubt has been 
considered but as the preponderance of the evidence is 
against the claim, this doctrine is not applicable.  
38 U.S.C.A. § 5107(b).  

With respect to the rating claims, the Board does not find 
that the veteran's disability picture is unusual or 
exceptional in nature as to warrant referral of his case to 
the Director or Under Secretary for review for consideration 
of extraschedular evaluations for the disabilities at issue 
for which an increased compensation benefits is sought on 
appeal.  There is no evidence that he has been hospitalized 
due to the service-connected disabilities on appeal.  The 
current schedular criteria adequately compensate him for the 
current nature and extent of severity of the disabilities at 
issue.  Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action on this 
question.





ORDER

An evaluation in excess of 10 percent for coronary artery 
disease, status-post myocardial infarction and coronary 
artery bypass graft prior to 
August 5, 2003 is denied.

An evaluation in excess of 60 percent for coronary artery 
disease, status-post myocardial infarction and coronary 
artery bypass graft as of August 5, 2003, is denied.

An evaluation in excess of 20 percent for peripheral vascular 
disease, left lower extremity is denied.

An evaluation in excess of 20 percent for diabetes mellitus 
is denied.


REMAND

The veteran seeks service connection for hypertension, to 
include as due to Agent Orange exposure and secondary to 
diabetes mellitus type II and coronary artery disease.  
Though there are several opinions of record relating to 
whether coronary artery disease and diabetes mellitus type II 
caused hypertension, there is not a medical opinion relating 
to whether hypertension is aggravated by coronary artery 
disease or diabetes mellitus type II.  

Accordingly, the case is REMANDED for the following action:

Obtain an opinion from a VA examiner as to 
whether the hypertension is aggravated by 
coronary artery disease or diabetes 
mellitus type II.  The claims folder 
should be made available to the examiner.   
If answering any question or making any 
determination would require the examiner 
to resort to speculation, the examiner 
should so state.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


